Grant, J.
{after stating the facts). 1. Mr. Boyd was a guest of the defendant. He came and registered as .a guest, was received as such, and nothing occurred dur*614ing the short time he remained at the defendant’s hotel to-change his relations from that of guest to that of boarder.. The fact that, after he had remained a week, he was charged at a weekly rate, did not change his status as a guest. Norcross v. Norcross, 53 Me. 163; Hancock v. Rand, 94 N. Y. 1 (46 Am. Rep. 112); Beale v. Posey, 72 Ala. 323.
2. Mr. Boyd was in lawful possession of the property which he took to the defendant’s hotel as a guest. He was plaintiff’s agent, and intrusted with the property for the purpose of assisting him to carry on business for his principal. Being, under these circumstances, lawfully in possession, the defendant had a lien upon the property for the amount due for the keeping and accommodation of the-guest. Johnson v. Hill, 3 Stark. 172; Gordon v. Silber, 59 L. J. Q. B. 507; Robins & Co. v. Gray, 35 Q. B. Div. 501; Manning v. Hollenbeck, 27 Wis. 202; 16 Am. & Eng. Enc. Law (2d Ed.), 550, par. b.
3. Act No. 145, Pub. Acts 1897 (2 Comp. Laws, §§ 5317-5323), in regard to the lien of hotel keepers, boarding-house keepers, and lodging-house keepers, does not affect the rights of an innkeeper to the lien existing at the common law. The closing section of the act expressly provides that nothing therein contained shall preclude any other existing remedy for the enforcement of hotel-keepers’ liens.
The judgment is affirmed.
The other Justices concurred.